Case:18-15046-JGR Doc#:25 Filed:02/05/19                    Entered:02/05/19 11:37:25 Page1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF COLORADO

In re:                                                )
                                                      )
DUKES, PENELOPE SANDERS                               )   CASE NO. 18-15046-JGR
XXX-XX-8858                                           )   CHAPTER 7
                                                      )
                                                      )
                                                      )
              Debtor(s).                              )

                       APPLICATION TO EMPLOY PROFESSIONAL PERSON


         The Trustee, Robertson B. Cohen, for his request to this Court pursuant to 11 U.S.C. 327(a) of the
United States Bankruptcy Code to authorize him to hire Dennis & Company, P.C. to perform services
relates to any tax issue regarding this estate including but not limited to filing all necessary state and
federal tax returns on behalf of the Estate and as grounds herein, the Trustee states:
         1.        Robertson B. Cohen is the duly appointed Trustee of the Debtor.
        2       Dennis & Company, P.C. has agreed to perform services on behalf of the Estate for an
hourly rate of $190.00 to $300.00 for Mark & David Dennis and downward to $100.00 per hour for
associates.
        3.       To the best of the Trustee’s knowledge, Dennis & Company, P.C., and its employees
have no connection with the Debtor, any of the Creditors, the United States Trustee or any of its
employees, or any party in interest of their attorneys or accountants. Dennis & Company, P.C. represents
no interest adverse to the Debtor of the Estate in the matters for which he is to be engaged.
         4.        Employment of an Accountant is necessary for the limited purpose of determining any
tax liability this Estate may have and to prepare any tax return necessary as a result of the administration
of this Estate.
        5.      As compensation, Dennis & Company, P.C. has agreed to perform services on behalf of
the Estate for an hourly rate of $190.00 to $300.00 for Mark D. Dennis and downward to $100.00 per
hour for associates.       THE ACCOUNTANT AND TRUSTEE REALIZE THAT SUCH
COMPENSATION ARRANGEMENT IS SUBJECT TO THIS COURT’S REVIEW UPON AN
APPLICATION FOR PAYMENT UPON SEPARATE APPLICATION.

         6.        The Affidavit of Dennis & Company, P.C. is filed herewith.


        WHEREFORE, the Trustee respectfully requests an order authorizing him to employ Dennis &
Company, P.C. as an Accountant for the Estate for the limited purpose of determining any tax liability
this Estate may have and to prepare any tax return necessary as a result of the administration of this
Estate.
Case:18-15046-JGR Doc#:25 Filed:02/05/19            Entered:02/05/19 11:37:25 Page2 of 3



Dated: February 5, 2019

                                           RESPECTFULLY SUBMITTED,

                                           By: /s/ Robertson B. Cohen
                                            Robertson B. Cohen Chapter 7 Trustee
                                            1720 S Bellaire Suite 205
                                            Denver, Colorado 80222
                                            Trusteecohen@cohenlawyers.com
                                            (303) 933-4529


                                    CERTIFICATE OF MAILING

        I HEREBY CERTIFY that on February 5, 2019, a true copy of the foregoing APPLICATION
TO EMPLOY PROFESSIONAL PERSON was served by depositing same in the United States mail,
postage prepaid and properly addressed to the following and via CM/ECF electronic service:

     Penelope Sanders Dukes                 David C. Hoskins
     778 Bedford Drive                      via CM/ECF electronic service
     Pueblo, CO 81007
     US Trustee                             Dennis and Company PC
     Byron G. Rogers Federal Building       8400 E Crescent Pkwy, Ste 600
     1961 Stout St., Ste. 12-200            Greenwood Village, CO 80111
     Denver, CO 80294
     Bank of America
     c/o Stephen K. Dexter, Esq.
     Lathrop Gage LLP
     1515 Wynkoop Street, Suite 600
     Denver, Colorado 80202

                                                                 /s/ Beth Saville
Case:18-15046-JGR Doc#:25 Filed:02/05/19   Entered:02/05/19 11:37:25 Page3 of 3
